EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Vaughn on 06/30/2022.

The application has been amended as follows: 

Claims 1-3 and 5-13 are canceled.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is to Tani (US 2011/0108557) which discloses a high pressure container (figs 1 and 2) composed of plastic (¶0022); at least one-half shell; an insert boss (4, fig 2) having a foot member (45, fig 2); a sleeve (100, fig 2) pressed into the inner circumference of the foot member; a valve (60, fig 2) received in the boss, the valve comprising a shaft portion (61, fig 2). 
And Muller (DE 10 2015 105 901) discloses a similar container having first, second, third and fourth grooves filled with plastic (see the non-final office action dated 04/04/2022 for a detailed discussion of Muller and Tani).  
Tani and Muller do not disclose a first sealing element, arranged on a base of the first groove between the plastic layer and the foot member, to form a first seal; and a second sealing element, arranged on a base of the second groove between the plastic layer and the foot member, to form a second seal.  And there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified the references to include said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0255940 discloses a pressure tank having a boss and valve; a first seal (64) between the valve and boss, and a second seal (60, fig 1) between the boss and valve located near the axial end of the tank.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733